 Case 1:18-cv-00833-CFC Document 21 Filed 10/11/18 Page 1 of 1 PageID #: 121




                                                                            Dennis J. Butler
                                                                            (302) 394-6006/fax: (302) 394-6031
                                                                            dbutler@panitchlaw.com




                                             October 11, 2018
VIA ECF

The Honorable Colm F. Connolly
United States District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 North King Street, Unit 31, Room 4124
Wilmington, DE 19801

      Re:        Life Alert Emergency Response, Inc. v. Excelsis Investments, Inc. et al
                 Case No. 18-cv-00833-CFC

Dear Judge Connolly:

       Pursuant to the Court’s October 10, 2018 Minute Entry and discussion during the
Scheduling Conference, the parties hereby submit the attached final [Proposed] Scheduling
Order.

                                                       Respectfully submitted,

                                                       /s/ Dennis J. Butler
                                                       Dennis J. Butler, Esq.
                                                       Del. Bar. #5981

Enclosure

Cc: All Counsel of Record (by ECF)




 Wells Fargo Tower | 2200 Concord Pike | Suite 201 | Wilmington, DE 19803 | 302.394.6030 | www.panitchlaw.com
